Affirming.
John Shanklin and Ed Kane have appealed from a *Page 393 
judgment for $711.80 recovered against them by Evan Hayes.
Hayes alleged Shanklin and Kane were partners in the general contracting business, that they employed him to work, and that he did work for them, and they owed him a balance of $711.80 on his wages.
The defendants denied they were partners, but admitted Hayes worked for them, and claimed they had paid him in full, except $187.50 for which they offered to confess judgment.
There was evidence pro and con upon the question of the balance due, also upon the question whether defendants were partners. Those questions were submitted to the jury under instructions not complained of as to form, and it found against them.
At the conclusion of the evidence for plaintiff, Kane moved the court to instruct the jury to return a verdict for him which was properly overruled, for it was admitted by the pleadings he owed Hayes $187.50.
Kane now testified and on his cross-examination made such admissions regarding the divisions of profits, etc., as to fully support the jury's verdict. Kane's instruction A, tendered at the close of all the evidence, was properly refused.
Judgment affirmed.